DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejections of independent claims 1, 16, 26, 29 and dependent claim 9 filed 10/26/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 16, 26 and 29:
	Applicant submitted (Remarks, pages 9-10) that the cited art does not disclose or suggest “encoding a set of data bits to transmit to a receiving device on a set of subcarriers based at least in part on a boosting factor applied to the set of subcarriers”, as cited in independent claim 1. The examiner respectfully disagrees.
	Suzuki teaches “encoding a set of data bits to transmit to a receiving device on a set of subcarriers”. In [0028]-[0030], Suzuki discloses “The encoder 201 performs error correction encoding on the transmission data from the wireless control unit ... the interleaved transmission data having the amount of data (data of a single OFDM symbol) transmitted by a single subcarrier in a single unit of time (single symbol time) is assigned by the subcarrier map unit 205 to each of the positions of data symbols determined in accordance with the null symbol arrangement pattern determined by the null symbol map unit 204. The modulator 206 modulates the transmission data of a single OFDM symbol of each subcarrier, and generates a data symbol that is to be transmitted”.
	Chang teaches “encoding a set of data bits based at least in part on a boosting factor applied to the set of subcarriers”. In [0038], Chang discloses “within one RB, data can be transmitted on partial subcarriers. A valid subcarrier is a subcarrier that transmits data and a vacant subcarrier is a subcarrier that does not transmit data. The power of vacant subcarriers can be used to boost the power of valid subcarriers by leveraging the vacant subcarriers to the valid subcarrier”. Thus, the encoded data on valid subcarriers are power boosted by leveraging the vacant subcarriers with no transmitted data and power.
Therefore, for the reasons shown above, the prior art by Suzuki and Chang clearly teaches all the limitations in independent claims 1, 16, 26 and 29.

Regarding dependent claim 9:
Applicant submitted (Remarks, page 12) that the cited art does not disclose or suggest “the boosting factor is a square root of a repetition factor”, as cited in dependent claim 9. The examiner respectfully disagrees.
Chang teaches “the boosting factor is a square root of a repetition factor”. In [0033], Chang discloses “The bits “01” can represent a ratio of ½ or a percentage of 50% in which half of the assigned RBs are valid RBs. In some embodiments, a ratio of ½ can provide 3 decibels (dB) of power boosting. The bits “10” can represent a ratio of 4 or a percentage of 25% in which a quarter of the assigned RBs are valid RBs. In some embodiments, a ratio of 4 can provide 6 dB of power boosting. The bits “11” can represent a ratio of 8 or a percentage of 12.5% in which one eighth of the assigned RBs are valid RBs. In some embodiments, a ratio of 8 can provide 9 dB of power boosting”. Here, the ratio is the claimed repetition factor. When the ratio is 2, the booster factor is SQRT(2) because in decibels, SQRT(2) is equal to 3 dB of power boosting (20 log (SQRT(2)) = 3 dB). When the ratio is 4, the booster factor is SQRT(4) because in decibels, SQRT(4) is equal to 6 dB of power boosting (20 log (SQRT(4)) = 6 dB). When the ratio is 8, the booster factor is SQRT(8) because in decibels, SQRT(8) is equal to 9 dB of power boosting (20 log (SQRT(8)) = 9 dB).

Applicant’s arguments with respect to the rejection of claim 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Chae et al. (US 2020/0245281).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 11, 13, 15-19, 22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2018/0054343) in view of Chang et al. (US 2019/0288811).
Regarding Claim 1, Suzuki teaches a method for wireless communications at a transmitting device, comprising:
encoding a set of data bits to transmit to a receiving device on a set of subcarriers ([0027] the transmitter 200 includes an encoder 201; [0028] The encoder 201 performs error correction encoding on the transmission data from the wireless control unit; [0029] the interleaved transmission data having the amount of data (data of a single OFDM symbol) transmitted by a single subcarrier in a single unit of time (single symbol time) is assigned by the subcarrier map unit 205 to each of the positions of data symbols determined in accordance with the null symbol arrangement pattern determined by the null symbol map unit 204; [0030] The modulator 206 modulates the transmission data of a single OFDM symbol of each subcarrier, and generates a data symbol that is to be transmitted; [0037] The decoder 309 performs an error correction on the deinterleaved weighted demodulated data in accordance with the encoding performed by the transmitter 200 that is an opposite device, and acquires the reception data);
mapping the set of encoded data bits to a resource block comprising a first subset of subcarriers corresponding to the set of encoded data bits and a second subset of subcarriers corresponding to a set of null bits ([0029] the interleaved transmission data having the amount of data (data of a single OFDM symbol) transmitted by a single subcarrier in a single unit of time (single symbol time) is assigned by the subcarrier map unit 205 to each of the positions of data symbols determined in accordance with the null symbol arrangement pattern determined by the null symbol map unit 204; [0047] The subcarrier map unit 205 having received the input of the null symbol arrangement pattern determined by the null symbol map unit 204 assigns, to the positions of the data symbols, the interleaved transmission data output from the interleaver 202, in accordance with the input null symbol arrangement pattern);
generating a signal comprising the set of encoded data bits based at least in part on the mapping ([0047] The subcarrier map unit 205 having received the input of the null symbol arrangement pattern determined by the null symbol map unit 204 assigns, to the positions of the data symbols, the interleaved transmission data output from the interleaver 202, in accordance with the input null symbol arrangement pattern; [0048] The RF unit 400 performs the DA conversion, the frequency conversion, and the signal amplification on the baseband signal input from the transmitter 100, and outputs, to the antenna 500, the radio signal that is to be transmitted); and
transmitting the generated signal to the receiving device ([0037] The decoder 309 performs an error correction on the deinterleaved weighted demodulated data in accordance with the encoding performed by the transmitter 200 that is an opposite device, and acquires the reception data; [0048] outputs, to the antenna 500, the radio signal that is to be transmitted. Then, the antenna 500 wirelessly transmits the signal input from the transmitter).
	However, Suzuki does not teach encoding a set of data bits based at least in part on a boosting factor applied to the set of subcarriers.
In an analogous art, Chang teaches encoding a set of data bits based at least in part on a boosting factor applied to the set of subcarriers ([0038] within one RB, data can be transmitted on partial subcarriers. A valid subcarrier is a subcarrier that transmits data and a vacant subcarrier is a subcarrier that does not transmit data. The power of vacant subcarriers can be used to boost the power of valid subcarriers by leveraging the vacant subcarriers to the valid subcarrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 2, the combination of Suzuki and Chang, specifically Suzuki teaches identifying a first symbol period in the resource block adjacent to a second symbol period in the resource block based at least in part on the mapping ([0023] with regard to each subcarrier for use in the multicarrier transmission, a symbol having a transmission power of 0 that does not transmit valid data is referred to as a null symbol, and a symbol for transmitting valid data is referred to as a data symbol; [0044] Each of nine array elements corresponds to a data symbol or a null symbol. In the example of FIG. 3, hatched array elements indicate the positions of the null symbols, and unhatched array elements indicate the positions of the data symbols; [0049] FIG. 4 is an example of an OFDM symbol including fifteen transmission symbols and an OFDM frame including twenty one OFDM symbols); and
allocating the first subset of subcarriers to the first symbol period and the second subset of subcarriers to the second symbol period ([0023] with regard to each subcarrier for use in the multicarrier transmission, a symbol having a transmission power of 0 that does not transmit valid data is referred to as a null symbol, and a symbol for transmitting valid data is referred to as a data symbol; [0044] Each of nine array elements corresponds to a data symbol or a null symbol. In the example of FIG. 3, hatched array elements indicate the positions of the null symbols, and unhatched array elements indicate the positions of the data symbols),
wherein mapping the set of encoded data bits to the resource block is based at least in part on the allocating ([0023] with regard to each subcarrier for use in the multicarrier transmission, a symbol having a transmission power of 0 that does not transmit valid data is referred to as a null symbol, and a symbol for transmitting valid data is referred to as a data symbol; [0029] the interleaved transmission data having the amount of data (data of a single OFDM symbol) transmitted by a single subcarrier in a single unit of time (single symbol time) is assigned by the subcarrier map unit 205 to each of the positions of data symbols determined in accordance with the null symbol arrangement pattern determined by the null symbol map unit 204).

Regarding Claim 3, the combination of Suzuki and Chang, specifically Suzuki teaches identifying a first spacing for a first set of symbol periods in the resource block and a second spacing for a second set of symbol periods in the resource block, wherein the first spacing for the first set of symbol periods is equal to the second spacing for the second set of symbol periods ([0023] with regard to each subcarrier for use in the multicarrier transmission, a symbol having a transmission power of 0 that does not transmit valid data is referred to as a null symbol, and a symbol for transmitting valid data is referred to as a data symbol; [0044] Each of nine array elements corresponds to a data symbol or a null symbol. In the example of FIG. 3, hatched array elements indicate the positions of the null symbols, and unhatched array elements indicate the positions of the data symbols; [0049] FIG. 4 is an example of an OFDM symbol including fifteen transmission symbols and an OFDM frame including twenty one OFDM symbols (i.e., FIG. 3 and FIG. 4 show that data symbols and null symbols have same spacing)); and
allocating the first subset of subcarriers to the first set of symbol periods and the second subset of subcarriers to the second set of symbol periods ([0023] with regard to each subcarrier for use in the multicarrier transmission, a symbol having a transmission power of 0 that does not transmit valid data is referred to as a null symbol, and a symbol for transmitting valid data is referred to as a data symbol; [0044] Each of nine array elements corresponds to a data symbol or a null symbol. In the example of FIG. 3, hatched array elements indicate the positions of the null symbols, and unhatched array elements indicate the positions of the data symbols),
wherein mapping the set of encoded data bits to the resource block is based at least in part on the allocating ([0023] with regard to each subcarrier for use in the multicarrier transmission, a symbol having a transmission power of 0 that does not transmit valid data is referred to as a null symbol, and a symbol for transmitting valid data is referred to as a data symbol; [0029] the interleaved transmission data having the amount of data (data of a single OFDM symbol) transmitted by a single subcarrier in a single unit of time (single symbol time) is assigned by the subcarrier map unit 205 to each of the positions of data symbols determined in accordance with the null symbol arrangement pattern determined by the null symbol map unit 204).

Regarding Claim 4, the combination of Suzuki and Chang, specifically Suzuki teaches wherein the first set of symbol periods is interleaved with the second set of symbol periods ([0047] The subcarrier map unit 205 having received the input of the null symbol arrangement pattern determined by the null symbol map unit 204 assigns, to the positions of the data symbols, the interleaved transmission data output from the interleaver 202, in accordance with the input null symbol arrangement pattern).

Regarding Claim 9, Suzuki does not teach the boosting factor is a square root of a repetition factor.
In an analogous art, Chang teaches the boosting factor is a square root of a repetition factor ([0033] The bits “01” can represent a ratio of ½ or a percentage of 50% in which half of the assigned RBs are valid RBs. In some embodiments, a ratio of ½ can provide 3 decibels (dB) of power boosting. The bits “10” can represent a ratio of 4 or a percentage of 25% in which a quarter of the assigned RBs are valid RBs. In some embodiments, a ratio of 4 can provide 6 dB of power boosting. The bits “11” can represent a ratio of 8 or a percentage of 12.5% in which one eighth of the assigned RBs are valid RBs. In some embodiments, a ratio of 8 can provide 9 dB of power boosting (Examiner’s note: When the ratio is 2, the booster factor is SQRT(2) because in decibels, SQRT(2) is equal to 3 dB of power boosting (20 log (SQRT(2)) = 3 dB). When the ratio is 4, the booster factor is SQRT(4) because in decibels, SQRT(4) is equal to 6 dB of power boosting (20 log (SQRT(4)) = 6 dB). When the ratio is 8, the booster factor is SQRT(8) because in decibels, SQRT(8) is equal to 9 dB of power boosting (20 log (SQRT(8)) = 9 dB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 11, Suzuki does not teach a value of the boosting factor is based at least in part on a modulation and coding scheme value, a constellation mapping configuration, a frequency allocation parameter, a channel condition, a configuration of the transmitting device, or a configuration of the receiving device, or any combination thereof.
In an analogous art, Chang teaches a value of the boosting factor is based at least in part on a modulation and coding scheme value, a constellation mapping configuration, a frequency allocation parameter, a channel condition, a configuration of the transmitting device, or a configuration of the receiving device, or any combination thereof ([0033] a two-bit indicator can be utilized to indicate the ratio of valid RBs to total RBs. The bits “00” can represent a ratio of 1 or a percentage of 100% in which all of the assigned RBs are valid RBs. The bits “01” can represent a ratio of ½ or a percentage of 50% in which half of the assigned RBs are valid RBs. In some embodiments, a ratio of ½ can provide 3 decibels (dB) of power boosting. The bits “10” can represent a ratio of 4 or a percentage of 25% in which a quarter of the assigned RBs are valid RBs. In some embodiments, a ratio of 4 can provide 6 dB of power boosting. The bits “11” can represent a ratio of 8 or a percentage of 12.5% in which one eighth of the assigned RBs are valid RBs. In some embodiments, a ratio of 8 can provide 9 dB of power boosting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 13, Suzuki does not teach identifying the boosting factor in a lookup table, wherein encoding the set of data bits to transmit to the receiving device is based at least in part on identifying the boosting factor in the lookup table.
In an analogous art, Chang teaches identifying the boosting factor in a lookup table, wherein encoding the set of data bits to transmit to the receiving device is based at least in part on identifying the boosting factor in the lookup table ([0038] The power of vacant subcarriers can be used to boost the power of valid subcarriers by leveraging the vacant subcarriers to the valid subcarriers, where the ratio of valid subcarriers, and the offset between the cell-specific reference signal (CRS) and valid subcarriers can be pre-defined or configured by the gNB via higher layer signaling, such as RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 15, Suzuki does not teach transmitting a radio resource control connection establishment message comprising a set of parameters indicating the boosting factor per modulation and coding scheme.
In an analogous art, Chang teaches transmitting a radio resource control connection establishment message comprising a set of parameters indicating the boosting factor per modulation and coding scheme ([0038] The power of vacant subcarriers can be used to boost the power of valid subcarriers by leveraging the vacant subcarriers to the valid subcarriers, where the ratio of valid subcarriers, and the offset between the cell-specific reference signal (CRS) and valid subcarriers can be pre-defined or configured by the gNB via higher layer signaling, such as RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 16, Suzuki teaches a method for wireless communications at a receiving device, comprising:
receiving a modulated signal from a transmitting device on a set of subcarriers ([0034] The baseband section 301 outputs reception symbols of the respective subcarriers on the basis of the baseband signal input from the RF unit 400);
de-mapping the modulated signal to a first subset of subcarriers and a second subset of subcarriers ([0059] According to the receiver of the present embodiment, at least two different unit patterns that determine the positions of the null symbols and the positions of the data symbols are held, and the unit patterns are combined, whereby the null symbol arrangement pattern for the respective subcarriers acquired from the OFDM symbols is determined); and
decoding the first subset of subcarriers to a first set of data bits and the second subset of subcarriers to a second set of data bits ([0037] The decoder 309 performs an error correction on the deinterleaved weighted demodulated data in accordance with the encoding performed by the transmitter 200 that is an opposite device, and acquires the reception data. The type of error correction encoding is not particularly limited as long as the data can be decoded in consideration of the weight given to a code word. In this example, the decoder 309 decodes the data using a Viterbi decoding algorithm corresponding to the convolutional encoding).
	However, Suzuki does not teach de-mapping the modulated signal based at least in part on a boosting factor applied to the set of subcarriers.
	In an analogous art, Chang teaches de-mapping the modulated signal based at least in part on a boosting factor applied to the set of subcarriers ([0038] within one RB, data can be transmitted on partial subcarriers. A valid subcarrier is a subcarrier that transmits data and a vacant subcarrier is a subcarrier that does not transmit data. The power of vacant subcarriers can be used to boost the power of valid subcarriers by leveraging the vacant subcarriers to the valid subcarrier; [0060] The one or more processors can be configured to decode, at the UE, a number of repetitions in time, a value of N1, for the data to be received on a PDSCH from a next generation node B (gNB), wherein the value of N1 is a positive integer value, as in block 510).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 17, Suzuki teaches scaling a decoding rate of the first subset of subcarriers and the second subset of subcarriers based at least in part on the boosting factor ([0065] The null symbol map units 204a and 311a change the unit patterns to be used for determining the null symbol arrangement pattern in accordance with the rate instruction signal from the wireless control unit 100a; [0067] the null symbol map units 204a and 311a use the unit patterns 701 and 702 if the transmission rate is high, and use the unit patterns 703 and 704 if the transmission rate is low), wherein decoding the first subset of subcarriers and the second subset of subcarriers is based at least in part on the scaled decoding rate ([0037] The decoder 309 performs an error correction on the deinterleaved weighted demodulated data in accordance with the encoding performed by the transmitter 200 that is an opposite device, and acquires the reception data. The type of error correction encoding is not particularly limited as long as the data can be decoded in consideration of the weight given to a code word. In this example, the decoder 309 decodes the data using a Viterbi decoding algorithm corresponding to the convolutional encoding; [0065] The null symbol map units 204a and 311a change the unit patterns to be used for determining the null symbol arrangement pattern in accordance with the rate instruction signal from the wireless control unit 100a; [0067] the null symbol map units 204a and 311a use the unit patterns 701 and 702 if the transmission rate is high, and use the unit patterns 703 and 704 if the transmission rate is low).
	However, Suzuki does not teach identifying the boosting factor associated with the modulated signal.
	In an analogous art, Chang teaches identifying the boosting factor associated with the modulated signal ([0038] within one RB, data can be transmitted on partial subcarriers. A valid subcarrier is a subcarrier that transmits data and a vacant subcarrier is a subcarrier that does not transmit data. The power of vacant subcarriers can be used to boost the power of valid subcarriers by leveraging the vacant subcarriers to the valid subcarrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 18, the combination of Suzuki and Chang, specifically Suzuki teaches demodulating the first subset of subcarriers and the second subset of subcarriers based at least in part on the boosting factor ([0024] The receiver 300 performs a demodulation process or the like on a baseband signal input from the RF unit 400 to acquire the reception data; [0037] The detection unit 307 can perform the detection simply by using a demodulation technique corresponding to the modulation technique used on the transmission side).

Regarding Claim 19, the combination of Suzuki and Chang, specifically Suzuki teaches performing an error check procedure on the first set of data bits ([0037] The decoder 309 performs an error correction on the deinterleaved weighted demodulated data in accordance with the encoding performed by the transmitter 200 that is an opposite device); and decoding the first set of data bits based at least in part on the first set of data bits passing the error check procedure ([0037] The decoder 309 performs an error correction on the deinterleaved weighted demodulated data in accordance with the encoding performed by the transmitter 200 that is an opposite device, and acquires the reception data. The type of error correction encoding is not particularly limited as long as the data can be decoded in consideration of the weight given to a code word. In this example, the decoder 309 decodes the data using a Viterbi decoding algorithm corresponding to the convolutional encoding).

Regarding Claim 22, Suzuki does not teach a total energy of the modulated signal is based at least in part on the boosting factor.
In an analogous art, Chang teaches a total energy of the modulated signal is based at least in part on the boosting factor ([0038] within one RB, data can be transmitted on partial subcarriers. A valid subcarrier is a subcarrier that transmits data and a vacant subcarrier is a subcarrier that does not transmit data. The power of vacant subcarriers can be used to boost the power of valid subcarriers by leveraging the vacant subcarriers to the valid subcarrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 24, Suzuki does not teach identifying the boosting factor in a lookup table, wherein de-mapping the modulated signal to the first subset of subcarriers and the second subset of subcarriers is based at least in part on identifying the boosting factor in the lookup table.
In an analogous art, Chang teaches identifying the boosting factor in a lookup table, wherein de-mapping the modulated signal to the first subset of subcarriers and the second subset of subcarriers is based at least in part on identifying the boosting factor in the lookup table ([0038] The power of vacant subcarriers can be used to boost the power of valid subcarriers by leveraging the vacant subcarriers to the valid subcarriers, where the ratio of valid subcarriers, and the offset between the cell-specific reference signal (CRS) and valid subcarriers can be pre-defined or configured by the gNB via higher layer signaling, such as RRC signaling; [0060] The one or more processors can be configured to decode, at the UE, a number of repetitions in time, a value of N1, for the data to be received on a PDSCH from a next generation node B (gNB), wherein the value of N1 is a positive integer value, as in block 510).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang’s method with Suzuki’s method so that the link quality of the PDSCH can be enhanced by power boosting, repetition in the frequency domain, repetition in the time domain, using a revised Modulation and Coding Scheme (MCS) table, and channel selection (Chang [0025]).

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 17.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Chang et al. and Lorca Hernando (US 2015/0358193).
Regarding Claim 5, the combination of Suzuki and Chang does not teach determining a frequency shift between the first subset of subcarriers and the second subset of subcarriers based at least in part on the mapping, wherein generating the signal comprising the set of encoded data bits is based at least in part on the frequency shift between the first subset of subcarriers and the second subset of subcarriers.
In an analogous art, Lorca Hernando teaches determining a frequency shift between the first subset of subcarriers and the second subset of subcarriers based at least in part on the mapping ([0074] After appropriate subcarrier mapping to frequency resources 33, a frequency shift of L/2 subcarriers is then applied for protection against large positive and negative frequency offsets 34. Subcarriers not used for transmission are set to zero up to the total number of subcarriers N. FIG. 6 illustrates the outcome of this step), wherein generating the signal comprising the set of encoded data bits is based at least in part on the frequency shift between the first subset of subcarriers and the second subset of subcarriers ([0074] After appropriate subcarrier mapping to frequency resources 33, a frequency shift of L/2 subcarriers is then applied for protection against large positive and negative frequency offsets 34. Subcarriers not used for transmission are set to zero up to the total number of subcarriers N. FIG. 6 illustrates the outcome of this step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lorca Hernando’s method with Suzuki’s method so that it can provide protection against large positive and negative frequency offsets (Lorca Hernando [0074]).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Chang et al. and Shellhammer et al. (US 2016/0373237).
Regarding Claim 6, the combination of Suzuki and Chang does not teach scaling the second subset of subcarriers based at least in part on the boosting factor and a total energy of the generated signal, wherein transmitting the generated signal to the receiving device is based at least in part on scaling the second subset of subcarriers.
In an analogous art, Shellhammer teaches scaling the second subset of subcarriers based at least in part on the boosting factor and a total energy of the generated signal, wherein transmitting the generated signal to the receiving device is based at least in part on scaling the second subset of subcarriers ([0098] At block 720, the base station 110 nulls out one or more adjacent subcarriers to the selected subcarrier(s) for the embedded signal, for example as illustrated in FIG. 5A and as described above. In addition to nulling out the adjacent subcarriers, the base station 110 may further increase the power of the subcarrier used for the embedded signal while still maintaining the total transmit power of the downlink waveform, as a result of allocating the unused power of the nulled subcarriers to the embedded signal subcarrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shellhammer’s method with Suzuki’s method so that the transmitter power limitation can be met and the decoding performance at the receiver can also be improved.

Regarding Claim 10, the combination of Suzuki and Chang does not teach the generated signal comprises a same total energy equal to a second signal generated without the boosting factor.
In an analogous art, Shellhammer teaches the generated signal comprises a same total energy equal to a second signal generated without the boosting factor ([0098] At block 720, the base station 110 nulls out one or more adjacent subcarriers to the selected subcarrier(s) for the embedded signal, for example as illustrated in FIG. 5A and as described above. In addition to nulling out the adjacent subcarriers, the base station 110 may further increase the power of the subcarrier used for the embedded signal while still maintaining the total transmit power of the downlink waveform, as a result of allocating the unused power of the nulled subcarriers to the embedded signal subcarrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shellhammer’s method with Suzuki’s method so that the transmitter power limitation can be met and the decoding performance at the receiver can also be improved.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Chang et al., Shellhammer et al. and Nakamura et al. (US 2016/0013952).
Regarding Claim 7, the combination of Suzuki, Chang and Shellhammer does not teach performing a noise coherence estimation for the generated signal using the second subset of subcarriers based at least in part on the scaling.
In an analogous art, Nakamura teaches performing a noise coherence estimation for the generated signal using the second subset of subcarriers based at least in part on the scaling ([0112] in estimation of the average noise power, calculation may be performed by using reception power in a subcarrier in which none is transmitted (null-subcarrier)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Suzuki’s method so that the accuracy of the channel estimation and the bit error rate can be improved.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Chang et al. and Chae et al. (US 2020/0245281).
Regarding Claim 8, the combination of Suzuki and Chang does not teach rate matching the set of encoded data bits based at least in part on the boosting factor.
In an analogous art, Chae teaches rate matching the set of encoded data bits based at least in part on the boosting factor ([0133] If the guard RB or the guard subcarrier is configured, rate matching or puncturing may be performed in a corresponding RE/RB. The guard RB or the guard subcarrier may be configured for each RB or RB group or may be configured only at a boundary of a resource pool in each zone. In addition, transmission power of an RE may be boosted in proportion to the number of null carriers used for the guard subcarrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chae’s method with Suzuki’s method so that data bits can be matched and transmitted by the available resources in Suzuki’s null-interleaved pattern.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Chang et al. and Kim et al. (US 2018/0092080).
Regarding Claim 12, the combination of Suzuki and Chang does not teach transmitting a downlink control information message comprising an indication of the boosting factor.
In an analogous art, Kim teaches transmitting a downlink control information message comprising an indication of the boosting factor ([0205] Setting guard band through 2-bit indication of DCI [0206] The four cases illustrated in FIG. 31 are distinguished by a 2-bit indication [0207] All allocated resource blocks consist of only normal resource block [0208] A resource block located at the edge in the low frequency direction among the allocated resource blocks consists of the special resource block using the already promised number of null subcarriers (indicated by a gray area in FIG. 31) to maintain the OCC pair according to the RS pattern [0209] A resource block located at the edge in the high frequency direction among the allocated resource blocks consists of the special resource block using the already promised number of null subcarriers to maintain the OCC pair according to the RS pattern [0210] All the two resource blocks located on both ends of the low/high frequencies among the allocated resource blocks consists of the special resource block using the already promised number of null subcarriers to maintain the OCC pair according to the RS pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Suzuki’s method so that the subcarrier resources for data and null bits can be flexibly allocated, and the performance of the system can be improved.

Regarding Claim 23, Suzuki teaches wherein de-mapping the modulated signal to the first subset of subcarriers and the second subset of subcarriers is based at least in part on receiving the downlink control information message comprising the indication of the boosting factor ([0059] According to the receiver of the present embodiment, at least two different unit patterns that determine the positions of the null symbols and the positions of the data symbols are held, and the unit patterns are combined, whereby the null symbol arrangement pattern for the respective subcarriers acquired from the OFDM symbols is determined).
However, the combination of Suzuki and Chang does not teach receiving a downlink control information message comprising an indication of the boosting factor.
In an analogous art, Kim teaches receiving a downlink control information message comprising an indication of the boosting factor ([0205] Setting guard band through 2-bit indication of DCI [0206] The four cases illustrated in FIG. 31 are distinguished by a 2-bit indication [0207] All allocated resource blocks consist of only normal resource block [0208] A resource block located at the edge in the low frequency direction among the allocated resource blocks consists of the special resource block using the already promised number of null subcarriers (indicated by a gray area in FIG. 31) to maintain the OCC pair according to the RS pattern [0209] A resource block located at the edge in the high frequency direction among the allocated resource blocks consists of the special resource block using the already promised number of null subcarriers to maintain the OCC pair according to the RS pattern [0210] All the two resource blocks located on both ends of the low/high frequencies among the allocated resource blocks consists of the special resource block using the already promised number of null subcarriers to maintain the OCC pair according to the RS pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Suzuki’s method so that the subcarrier resources for data and null bits can be flexibly allocated, and the performance of the system can be improved.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Chang et al. and Mazloum et al. (US 2021/0344542).
Regarding Claim 14, the combination of Suzuki and Chang does not teach the mapping comprises a non-coherent modulation mapping.
In an analogous art, Mazloum teaches the mapping comprises a non-coherent modulation mapping ([0179] obtaining a reference signal waveform (b, b1-b5) which is defined in accordance with a non-coherent modulation scheme, [0180] shaping the reference signal waveform (b, b1-b5) to obtain at least one signal waveform (x) associated with one or more subcarriers (K) of a plurality of subcarriers; [0196] The method of any one of the preceding examples, further comprising: [0197] selecting a count of the one or more subcarriers based on a bit duration (306) of the non-coherent modulation scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mazloum’s method with Suzuki’s method so that the receiver for the modulated signals can be simplified and the cost can be reduced.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Chang et al. and Aio et al. (US 2020/0127877).
Regarding Claim 20, the combination of Suzuki and Chang does not teach the error check procedure comprises a cyclic redundancy check procedure.
In an analogous art, Aio teaches the error check procedure comprises a cyclic redundancy check procedure ([0184] the final subcarrier in the null tone candidate positions is allocated to a parity bit that is a simple error detection code. If more null tones can be used for error detection or correction on the control information to be transmitted, the parity bit may be replaced with an advanced error correction code such as cyclic redundancy check (CRC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Aio’s method with Suzuki’s method so that the decoding error rates can be reduced at the receiver and the system performance is improved.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Chang et al. and Nakamura et al.
Regarding Claim 21, Suzuki teaches determining that the second subset of subcarriers comprises a set of silent subcarriers ([0059] According to the receiver of the present embodiment, at least two different unit patterns that determine the positions of the null symbols and the positions of the data symbols are held, and the unit patterns are combined, whereby the null symbol arrangement pattern for the respective subcarriers acquired from the OFDM symbols is determined).
However, the combination of Suzuki and Chang does not teach assigning the set of silent subcarriers for noise coherence estimation.
In an analogous art, Nakamura teaches assigning the set of silent subcarriers for noise coherence estimation ([0112] in estimation of the average noise power, calculation may be performed by using reception power in a subcarrier in which none is transmitted (null-subcarrier)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Suzuki’s method so that the accuracy of the channel estimation and the bit error rate can be improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413